--------------------------------------------------------------------------------

 
                                                                                 Exhibit
10.1
 
 
CONFIDENTIAL TREATMENT REQUESTED
 
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”.  AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 
Services Agreement


This Services Agreement (this “Agreement”) is made and entered into as of
September 6, 2006, by and between KnowFat Franchise Company, Inc., a Delaware
corporation (“KnowFat”), and George Foreman Ventures, LLC, a Delaware limited
liability company (“GFVentures”, together with KnowFat, the “Parties”).
 
WHEREAS, concurrently herewith, the Parties have entered into a certain
Promotion License Agreement (the “License Agreement”) pursuant to which
GFVentures (i) granted KnowFat a limited license to use the name and likeness of
George Foreman (“Celebrity”) in connection with the promotion of restaurants
operated by KnowFat and its franchisees and (ii) agreed to perform or cause
Celebrity to perform certain services for KnowFat; and
 
WHEREAS, in consideration of the license and services provided for in the
License Agreement, and as further provided herein, KnowFat shall (i) issue
shares (the “Shares”) of its common stock, par value $0.001 per share (“Common
Stock”), to GFVentures and (ii) make certain cash payments to GFVentures.
 
NOW, THEREFORE, in consideration of the License Agreement and the foregoing
premises and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
 
Section 1.                         Consideration.
 
1.1.                      Stock Issuance Upon Closing.  At the Closing (as
defined below), KnowFat shall issue nine hundred thousand (900,000) shares of
Common Stock to GFVentures.  The Shares granted pursuant to this Section 1.1
shall vest as follows: four hundred fifty thousand (450,000) Shares shall vest
on the Closing Date, two hundred thousand (200,000) Shares shall vest on the day
following the first anniversary of the Closing Date, one hundred thousand
(100,000) Shares shall vest on the day following the second anniversary of the
Closing Date, one hundred thousand (100,000) Shares shall vest on the day
following the third anniversary of the Closing Date and fifty thousand (50,000)
Shares shall vest on the day prior to the fourth anniversary of the Closing
Date; provided, however, all then unvested Shares shall vest upon the earlier to
occur of (x) the Sale (as hereinafter defined) of the ***th Franchise, and (y)
the initial public offering of Common Stock (the “KnowFat IPO”).  The unvested
portion of the Shares shall be referred to herein as the “Unvested Shares”.
 
1.2.                      Subsequent Stock Issuance.  After the Closing, KnowFat
shall issue one hundred thousand (100,000) shares of Common Stock to GFVentures
promptly following the Sale of the ***th franchise of an outlet offering the
products of KnowFat or any of its affiliates (each, a “Franchise”); provided
that such Sale occurs by December 31, 2009.  If the ***th Franchise is not Sold
by December 31, 2009, or if this Agreement has been terminated by any Party
prior to the Sale of the ***th Franchise, GFVentures shall not be entitled to
receive any Shares pursuant to this Section 1.2.  The Shares granted pursuant to
this Section 1.2 shall vest immediately upon issuance.  For the purposes hereof,
each of “Sale” and “Sold” means (x) the granting of rights to
 
 
 

--------------------------------------------------------------------------------


 
 
 
(or the entering into an agreement with) an individual or entity to operate a
Franchise or (y) the securing of space (by contract of sale, lease, sublease or
otherwise) for the opening of an outlet offering the products of KnowFat or any
of its affiliates that is not a Franchise but is operated by KnowFat or an
affiliate thereof (each, a “Company Store”).
 
1.3.          Cash Payments.
 
(a)           KnowFat shall pay to GFVentures an amount equal to ***% (“Royalty
Rate”) of the aggregate Net Sales (as defined below) with respect to each
calendar quarter occurring in whole or in part following the Closing Date (each,
a “Royalty Payment”), which Royalty Payment shall be made within thirty (30)
days following the end of such calendar quarter.  KnowFat shall provide
GFVentures with a written royalty statement in a form acceptable to GFVentures
with each Royalty Payment and which shall include, but may not be limited to, a
listing by Franchise and Company Store of Net Sales for the period relating to
such Royalty Payment and the number of Franchises and Company Stores that have
been Sold, terminated or closed, as the case may be, during such period.  For
purposes of this Agreement, “Net Sales” shall mean all gross sales of all food,
beverage, other menu items, merchandise, and goods and other services sold or
performed by or for KnowFat or a franchisee at each of the Company Stores and
Franchises, as applicable, whether for cash or credit, as determined in
accordance with the remaining provisions of this Section 1.3(a) and United
States generally accepted accounting principles and practices as in effect from
time to time and consistently applied throughout the periods involved
(“GAAP”).  Sales and service taxes collected from customers and paid to the
appropriate taxing authority, and all management or employee meals for which
KnowFat or a franchisee does not receive payment, shall not be included in Net
Sales.  The discounted portion off menu prices whether by way of coupons,
promotions or otherwise shall not be included in Net Sales.  All payments due
hereunder shall be made in United States currency drawn on a United States bank,
unless otherwise specified by the Parties.  All accounting terms not
specifically defined herein shall be construed in accordance with
GAAP.  Notwithstanding any other provision hereof, in the event of the Change of
Control (as hereinafter defined) of KnowFat as the result of any transaction
other than the KnowFat IPO, GFVentures may thereafter provide written notice to
KnowFat whereby it shall be deemed to return ***% of its Shares received
hereunder in consideration for the increase of the Royalty Rate to ***% from
***%, which increase shall be effective for all purposes hereunder from and upon
the delivery of such notice.  For purposes hereof, a “Change of Control” shall
be deemed to occur if, at any time following the date hereof, (i) any individual
or entity (or one or more individuals or entities acting in concert as a group)
directly or indirectly acquires (by merger or otherwise) such percentage of
capital stock of KnowFat or such other rights as would entitle such individual
or entity (or such group) to (x) exercise control over the day-to-day management
of KnowFat or (y) appoint or determine the vote for a majority of the board of
directors of KnowFat, (ii) a merger, exchange, consolidation, recapitalization
or other business combination (a “Business Combination”) occurs in which the
beneficial holders of capital stock of KnowFat immediately prior to the Business
Combination beneficially own immediately following such Business Combination
less than 51% of the aggregate equity interests of the surviving entity or less
than 51% of the capital stock of KnowFat having the power to elect a majority of
the board of directors of KnowFat or (iii) all or substantially all of the
assets of KnowFat are sold or otherwise disposed of, directly, indirectly,
voluntarily, involuntarily, by operation of law or otherwise to any individual
or entity (or one or more individuals or entities acting in concert as a group).
 
 
2

--------------------------------------------------------------------------------


 
 
(b)           KnowFat shall keep complete, clear and accurate records of all
information related to the Net Sales, the operations of the Company Stores and
Franchises and the Sale of Franchises and the opening of Company
Stores.  GFVentures shall have the right from time to time, but not more than
once a year and upon at least five (5) days’ written notice, at its own expense,
to cause an independent certified public accounting firm reasonably acceptable
to KnowFat to examine KnowFat’s books and records during business hours, in
order to verify the accuracy of KnowFat’s calculation of Royalty Payments.  The
chosen accounting firm shall not disclose to GFVentures any information other
than the written verification of, or discrepancies in, the accuracy of the
payments of the compensation hereunder, which written audit results shall be
provided to each Party.  In the event that an audit reflects that an additional
amount should have been paid pursuant to Section 1.3(a), KnowFat promptly upon
its receipt of the written results of such audit shall make payment to
GFVentures of such additional amount, together with (i) interest on such
additional amount at the Interest Rate (as hereinafter defined) for the period
commencing on the date such underpayment occurred and ending on the date such
payment is made under this Section 1.3(b) and (ii) in the event such additional
amount exceeds the greater of (x) five percent of the Royalty Payments subject
to such audit, or (y) $10,000, the out-of-pocket costs and expenses incurred by
GFVentures in connection with such audit.  In the event that an audit reflects
that KnowFat overpaid amounts due under Section 1.3(a), GFVentures shall
promptly reimburse KnowFat for such amounts overpaid upon its receipt of such
results.  For purposes hereof, “Interest Rate” means the reference commercial
lending rate set forth in TheWall Street Journal as the prime rate for money
center banks in New York, New York for the applicable period.
 
1.4.                      Closing.  Unless otherwise mutually agreed upon in
writing by the Parties, subject to the earlier termination of this Agreement in
accordance with Section 5.2, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall be held at 10:00 a.m., local time, at the
offices of KnowFat, on the fifth business days following the date that all of
the conditions precedent specified in Section 4 shall have been and continue to
be (or can at the Closing be) satisfied or have been waived by all the Parties
permitted to waive such conditions (such date of the Closing hereinafter being
referred to as the “Closing Date”).
 
Section 2.                           Representations and Warranties of KnowFat.
 
KnowFat hereby represents and warrants to GFVentures on the date hereof that:
 
2.1.                      Organization.  KnowFat is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.  KnowFat is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.
 
2.2                      Authorization.  The execution, delivery and performance
by KnowFat of this Agreement, and all agreements and documents contemplated
hereby, have been duly authorized by all necessary corporate action of
KnowFat.  The issuance and delivery of the Shares by
 
 
 
3

--------------------------------------------------------------------------------


 
 
KnowFat has been duly authorized by all necessary corporate action of KnowFat
and, when so issued and delivered, the Shares will be validly issued and
outstanding, fully paid and non-assessable and not subject to any encumbrance or
any preemptive or any other similar rights of the stockholders of KnowFat or
others, other than such rights as have been waived, and will be free of
restrictions on transfer other than as provided under applicable state and
federal securities laws.  This Agreement, and all agreements and documents
contemplated hereby to which KnowFat is a party, constitute valid and legally
binding obligations of KnowFat, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
2.3                      Exemptions from Securities Laws.  Subject to the
accuracy of the representations and warranties of GFVentures in Section 3, the
provisions of Section 5 of the Securities Act of 1933, as amended (the
“Securities Act”), are inapplicable to the offering, issuance, and delivery of
the Shares, and no approval, registration or filing under any securities laws of
any state is required in connection therewith, except such exemptive filings, if
any, as are required to be made and will be made on a timely basis.
 
2.4                      Capitalization.  As of the date of this Agreement, the
number of shares of each class of capital stock of KnowFat (Series A Preferred
Stock, Series B Convertible Preferred Stock and Common Stock, which are
collectively referred to as “Capital Stock”) issued and outstanding, and the
number of options, warrants and securities convertible into any Capital Stock
(collectively, “Options”), are as set forth on Exhibit A hereto.  The Capital
Stock and Options set forth on Exhibit A are all duly and validly
authorized.  Except for the outstanding Capital Stock and Options set forth on
Exhibit A, there are no outstanding securities of KnowFat or Options, warrants,
rights (including, but not limited to, conversion, exchange or preemptive
rights), commitments, agreements, understandings or arrangements of any kind for
or relating to the purchase, issuance or acquisition from KnowFat of any Capital
Stock or other securities thereof (including, but not limited to, any
convertible or exchangeable securities) or any such Options, warrants or rights,
to which, in any of the foregoing cases, KnowFat is subject or by which it is
bound.
 
2.5                      Litigation.  There is no action, claim, proceeding or
investigation, in any court or before any governmental body or other tribunal,
now pending or, to KnowFat’s knowledge, threatened against or affecting KnowFat,
nor, to KnowFat’s knowledge, does there exist any reasonable basis therefore.
 
2.6                      Compliance with Agreements.  KnowFat is not in material
breach of, or in material default under, any material contract or other
instrument to which it is a party or by which it or any of its property is bound
or affected, nor is KnowFat in material violation or material default of any
provision of its Certificate of Incorporation or bylaws (each as amended to
date), or of any instrument, judgment, order, writ, or decree to which it is a
party or by which it or its assets are bound, or in material violation of any
provision of any federal or state statute, rule or regulation applicable to
KnowFat.  The execution, delivery and performance of this Agreement by KnowFat
do not and shall not, with or without the passage of time or the giving of
notice, (a) result in the breach of, or (b) constitute a default, cause the
acceleration of
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
performance or require any consent under, or (c) result in the creation of any
lien, charge or encumbrance upon any properties or assets of KnowFat pursuant
to, any material instrument or agreement to which KnowFat is a party or by which
KnowFat or its assets or properties may be bound or affected, and, do not or
shall not violate or conflict with any provision of the Certificate of
Incorporation or bylaws of KnowFat.
 
Section 3.                          Representations and Warranties of
GFVentures.
 
GFVentures hereby represents and warrants to KnowFat on the date hereof that:
 
3.1.                      Organization.  GFVentures is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  GFVentures is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have material adverse effect on its
business or properties.
 
3.2.                      Authorization.
 
The execution, delivery and performance by GFVentures of this Agreement, and all
agreements and documents contemplated hereby, have been duly authorized by all
necessary corporate action of GFVentures.  This Agreement, and all agreements
and documents contemplated hereby to which GFVentures is a party, constitute
valid and legally binding obligations of GFVentures, enforceable in accordance
with their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
3.3.                      No Violations.  The execution, delivery and
performance of this Agreement by GFVentures do not and will not, with or without
the passage of time or the giving of notice, (a) result in the breach of, or (b)
constitute a default, cause the acceleration of performance or require any
consent under, or (c) result in the creation of any lien, charge or encumbrance
upon any property or assets of GFVentures pursuant to, any material instrument
or agreement to which GFVentures is a party or by which GFVentures or its
properties may be bound or affected, and, do not or will not violate or conflict
with any provision of the Certificate of Organization or operating agreement of
GFVentures.
 
3.4.                      Purchase Entirely for Own Account. This Agreement is
made with GFVentures in reliance upon GFVentures’ representation to KnowFat
(which GFVentures hereby confirms) that the securities to be received by
GFVentures hereunder will be acquired for investment for GFVentures’ own account
and not with a view to the distribution of any part thereof, and GFVentures has
no present intention of selling, granting any participation in, or otherwise
distributing the same in a manner contrary to the Securities Act or applicable
state securities laws.
 
3.5.                      Disclosure of Information; Due Diligence.  GFVentures
has had an opportunity to ask questions of and receive answers from KnowFat
regarding KnowFat and the terms and
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
conditions of the issuance of securities issued hereunder and to obtain
additional information necessary to verify the accuracy of the information
supplied or to which it had access.
 
3.6.                      Investment Experience; Accredited Investor
Status.  GFVentures is an investor in securities of companies in the development
stage and acknowledges that the securities to be issued hereunder are
speculative and involve a high degree of risk.  GFVentures can bear the economic
risk of its investment (including possible complete loss of such investment) for
an indefinite period of time and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the securities purchased hereunder.  GFVentures represents that it
has not been organized for the purpose of acquiring the securities to be
purchased hereunder.  GFVentures understands that, unless otherwise provided
herein, the securities to be issued hereunder have not been registered under the
Securities Act, or under the securities laws of any jurisdiction, by reason of
reliance upon certain exemptions, and that the reliance on such exemptions is
predicated upon the accuracy of GFVentures' representations and warranties in
this Section 3.  GFVentures is familiar with Regulation D promulgated under the
Securities Act and is an "accredited investor" as defined in Rule 501(a) of such
Regulation D.
 
3.7.                      Restricted Securities.  GFVentures understands that,
unless otherwise provided herein, the securities to be issued hereunder are
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from KnowFat in a transaction not involving
a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances and in accordance with the terms and conditions
set forth in the legend described below.  In this connection, GFVentures
represents that it is familiar with Securities and Exchange Commission, Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
3.8.                      Legends.  It is understood that the certificates
evidencing the securities to be received hereunder may bear substantially the
following legends:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES, (ii) THE COMPANY
RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF THESE SECURITIES
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A CERTAIN SERVICES
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED OWNER OF THE SHARES (OR HIS,
HER OR ITS PREDECESSOR IN INTEREST).  THE COMPANY WILL FURNISH A COPY OF SUCH
AGREEMENT UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
 
Section 4.                          Conditions to Closing.
 
4.1.                      Condition to Obligations of all Parties.  The
obligation of each Party to consummate the transactions contemplated by Section
1 hereof on and following (as applicable) the Closing Date is subject to the
fulfillment to the reasonable satisfaction (except with respect to Section
4.1(b)(ii)) of each Party (or to waiver thereby) at or prior to the Closing of
each of the following additional conditions:
 
(a)            each Party having duly executed and delivered to the other Party
the License Agreement and the License Agreement being in full force and effect
on the Closing Date.
 
(b)            KnowFat’s completion in accordance with applicable law of the
earlier to occur of (i) the offering and issuance of shares of Series C
Convertible Preferred Stock (with the powers, designations, preferences, rights,
qualifications, limitations and restrictions consistent with, and substantially
similar to, those powers, designations, preferences, rights qualifications,
limitations and restrictions of KnowFat’s Series A Preferred Stock and Series B
Convertible Preferred Stock) at a price no less than $6.50 per share, resulting
in net proceeds to KnowFat of not less than $5,000,000, or (ii) to the sole
satisfaction of GFVentures, the completion of an issuance of such Series C
Convertible Preferred Stock at a lower price and/or resulting in a lower amount
of net proceeds.  In the event the Closing occurs following the completion of an
issuance under clause (ii) of this Section 4.1(b), GFVentures shall, subject to
applicable securities laws, provide commercially reasonable cooperation to
KnowFat to the extent reasonably requested thereby in connection with the
completion of an offering consistent with clause (i) of this Section 4.1(b).
 
4.2.         Conditions to Obligations of KnowFat.  In addition to the
fulfillment (or waiver) of the condition set forth in Section 4.1 hereof, the
obligation of KnowFat to consummate the transactions contemplated by Section 1
hereof on and following (as applicable) the Closing Date is subject to the
fulfillment to the reasonable satisfaction of KnowFat (or to waiver thereby) at
or prior to the Closing of each of the following additional conditions:
 
(a)           The representations and warranties of GFVentures contained in this
Agreement shall be true in all material respects on the Closing Date as though
such representations and warranties were made on as of the Closing Date.
 
(b)           No suit, action or other proceeding shall be pending before any
court or governmental agency to restrain or prohibit the consummation of the
transactions provided for in this Agreement or the License Agreement or to
obtain damages or other relief in connection herewith or therewith or the
consummation of such transactions.
 
 
7

--------------------------------------------------------------------------------


 
 
4.3.         Conditions to Obligations of GFVentures.  In addition to the
fulfillment (or waiver) of the condition set forth in Section 4.1 hereof, the
obligation of GFVentures to consummate the transactions contemplated by Section
1 hereof on and following (as applicable) the Closing Date is subject to the
fulfillment to the reasonable satisfaction thereof (or to waiver thereby) at or
prior to the Closing of each of the following additional conditions:
 
(a)           The representations and warranties of KnowFat contained in this
Agreement and the License Agreement shall be true in all material respects on
the Closing Date as though such representations and warranties were made on as
of the Closing Date.
 
(b)           No suit, action or other proceeding shall be pending before any
court or governmental agency to restrain or prohibit the consummation of the
transactions provided for in this Agreement or the License Agreement or to
obtain damages or other relief in connection herewith or therewith or the
consummation of such transactions.
 
Section 5                      Term; Termination.
 
5.1.                  Term.  The “Term” of this Agreement shall commence on the
Closing Date and continue through the fourth anniversary of the Closing Date,
unless sooner terminated pursuant to this Section 5.
 
5.2.                   Termination Before Closing.  This Agreement shall
terminate and the transactions contemplated by this Agreement shall be abandoned
upon occurrence of any of the following events at any time prior to the Closing:
 
   (a)           by KnowFat, upon its written notice to GFVentures in the event
that GFVentures is in breach of any representation, warranty or covenant
contained in this Agreement, and such breach, individually or in combination
with any other such breach, (i) would cause the conditions set forth in Section
4.2 not to be satisfied and (ii) is not cured within 15 days following delivery
by KnowFat to GFVentures of written notice of such breach;
    
    (b)           by GFVentures, upon its written notice to KnowFat in the event
that KnowFat is in breach of any representation, warranty or covenant contained
in this Agreement, and such breach, individually or in combination with any
other such breach, (i) would cause the conditions set forth in Section 4.1 or
4.3 not to be satisfied and (ii) is not cured within 15 days following delivery
by GFVentures to KnowFat of written notice of such breach;
 
    (c)           by mutual written consent of the Parties;
 
    (d)           by GFVentures, upon its written notice to KnowFat, if the
Closing shall not have occurred by October 1, 2006 (the “Expiration Date”), and
the reason for the Closing not occurring by such date is not the breach or
default of GFVentures of any of its obligations under this Agreement; or
 
    (e)           by either GFVentures or KnowFat, upon its written notice to
such other Party, if (i) any court of competent jurisdiction shall have issued
an order, decree or ruling or taken any other action (A) restraining or
enjoining the transactions contemplated under this Agreement until a date later
than the Expiration Date or (B) otherwise prohibiting the
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
transactions contemplated under this Agreement, and (ii) such order, decree,
ruling or other action shall have become final and non-appealable.
 
If any Party terminates this Agreement pursuant to this Section 5.2, all
obligations of each Party hereunder shall terminate (except those set forth in
Section 7 hereof, which shall continue in effect) without any liability of any
Party to any other Party (except for any liability of any Party for breaches of
this Agreement).
 
5.3.                      Termination After Closing.
 
(a)           KnowFat may terminate this Agreement after the Closing by giving
written notice to GFVentures in the event that GFVentures is in breach of any of
its material obligations under this Agreement and such breach is not cured
within 30 days following delivery by KnowFat to GFVentures of written notice of
such breach.
 
(b)           GFVentures may terminate this Agreement after the Closing by
giving written notice to KnowFat in the event that KnowFat is in breach of any
of its material obligations under this Agreement or the License Agreement and
such breach is not cured (i) within five (5) business days following delivery by
GFVentures to KnowFat of written notice of such a breach pertaining to KnowFat’s
payment or Share issuance obligations hereunder or (ii) within 30 days following
delivery by GFVentures to KnowFat of written notice of such a breach pertaining
to any of KnowFat’s other obligations hereunder or thereunder.
 
(c)           Notwithstanding any other provision of this Agreement or the
License Agreement, in the event that (x) GFVentures breaches its material
obligations under Section 2 of the License Agreement due to any reason other
than the death or Disability (as hereinafter defined) of Celebrity and such
breach remains uncured upon the expiration of the applicable cure period set
forth therein, and (y) KnowFat is not in breach or default of any of its
obligations under this Agreement or the License Agreement, KnowFat may terminate
both this Agreement and the License Agreement in accordance with and subject to
Section 5.3(a) hereof and require GFVentures to immediately forfeit to KnowFat
the number of Unvested Shares indicated below; provided however, that upon the
earlier to occur of (1) the Sale of the ***th Franchise, and (2) the KnowFat
IPO, KnowFat will have no further right to require the forfeiture of (and
GFVentures shall have no obligation to forfeit) Shares under this Section
5.3(c):
 
(i)           if this Agreement is terminated by KnowFat pursuant to this
Section 5.3(c) between the Closing Date and the first anniversary of the Closing
Date, GFVentures shall forfeit 450,000 Unvested Shares;
 
(ii)           if this Agreement is terminated by KnowFat pursuant to this
Section 5.3(c) between the day after the first anniversary of the Closing Date
and the second anniversary of the Closing Date, GFVentures shall forfeit 250,000
Unvested Shares;
 
(iii)           if this Agreement is terminated by KnowFat pursuant to this
Section 5.3(c) between the day after the second anniversary of the Closing Date
and the third anniversary of the Closing Date, GFVentures shall forfeit 100,000
Unvested Shares; and
 
 
9

--------------------------------------------------------------------------------


 
 
(iv)           if this Agreement is terminated by KnowFat pursuant to this
Section 5.3(c) between the day after the third anniversary of the Closing Date
and the day prior to the fourth anniversary of the Closing Date, GFVentures
shall forfeit 50,000 Unvested Shares.
 
Following the forfeiture of any Unvested Shares in accordance with the terms
hereof, GFVentures shall return the certificates evidencing such Unvested Shares
to KnowFat.
 
For purposes hereof, “Disability” means the inability of GFVentures, by reason
of injury or illness of Celebrity, substantially to perform its material
obligations under Section 2 of the License Agreement for (a) a continuous period
of six months or (b) more than two, 90-day periods in one continuous 12-month
period.
 
(d)           This Agreement shall automatically terminate upon termination of
the License Agreement.
 
In the event of the termination of this Agreement pursuant to this Section 5.3,
this Agreement shall forthwith become void (except for this Section 5.3 and
Sections 1.1, 1.2, 1.3, 6.3 and 7 hereof, which shall continue in effect), and
there shall be no liability or obligation on the part of any Party with respect
to this Agreement, other than that such termination shall not (i) relieve any
Party of any liability resulting from any breach hereof by such Party on or
prior to the date of such termination or (ii) affect any right or obligation
arising hereunder on or prior to the date of such termination or as a result of
such breach or termination.  Notwithstanding the foregoing, it is acknowledged
that the respective rights and obligations of the Parties under Section 1.3
shall survive the expiration of the Term or the earlier termination of this
Agreement and such rights and obligations shall continue in perpetuity;
provided, however, the respective rights and obligations of the Parties under
Section 1.3 hereof shall terminate upon (A) the termination of this Agreement by
GFVentures pursuant to Section 5.3(b) hereof or (B) the occurrence of the fourth
anniversary of the Closing Date without Celebrity having made himself available
for at least three days of promotional activity pursuant to the terms of the
License Agreement.  Such termination shall not affect any right or obligation
arising under Section 1.3 hereof on or prior to the date of such termination of
the rights and obligations thereunder.
 
Section 6.                                Covenants.
 
6.1.                      Restrictions on Transfer of the Shares.  GFVentures
shall not sell, assign, transfer, pledge, hypothecate or otherwise dispose of,
by operation of law or otherwise, any Shares, or any interest therein, until the
end of the Term; provided, however, notwithstanding any other provision hereof,
GFVentures may from time to time transfer Shares to the Celebrity or its other
member, provided that such transferee (a) of any Shares shall take title subject
to the restrictions of this Section 6.1 and (b) of any Unvested Shares shall
take title subject to the forfeiture provisions of this Agreement with respect
thereto.  GFVentures or other permitted holder of Unvested Shares shall be
entitled to exercise any and all rights and powers inuring to an owner of Common
Stock, including, but not limited to, the right to vote the same and to receive
dividends or other distributions made or paid with respect thereto, subject,
however, to the forfeiture provisions, restrictions and limitations imposed
thereon hereunder.
 
 
 
10

--------------------------------------------------------------------------------


 
 
6.2.                      Registered Securities.  In the event that any of
KnowFat’s Common Stock is registered under the Securities Act and publicly
traded on a date that KnowFat is obligated to issue shares of Common Stock to
GFVentures pursuant to the terms of this Agreement, the Common Stock issued by
KnowFat on that date shall be registered under the Securities Act and, subject
to the restrictions contained in this Agreement, eligible to be traded on the
securities exchanges on which the Common Stock is listed.  KnowFat hereby grants
to GFVentures, with respect to Shares received by GFVentures hereunder prior to
the date that Common Stock becomes registered under the Securities Act, demand,
piggyback and other registration rights to the same extent and on the same
terms, to the extent applicable, that such rights are granted to holders of its
Series C Convertible Preferred Stock with respect thereto.
 
6.3.                      Dilution; Preemption Rights.
 
(a)           For the purposes of this Section 6.3, “Additional Shares” shall
mean any shares of capital stock of KnowFat whether or not now authorized, and
any Convertible Securities (as hereinafter defined); provided, however, that the
term “Additional Shares” does not include (i) shares of capital stock or
Convertible Securities issued for the acquisition by the Company of not less
than 51% of the voting power of, or in connection with a merger with, another
corporation, limited liability company or other entity, (ii) shares, or options
to purchase shares, issued to employees, officers, directors or consultants of
KnowFat pursuant to an option plan, (iii) shares created as a result of a stock
split or (iv) shares issued in the KnowFat IPO.  For the purposes of this
Section 6.3, “Convertible Securities” shall mean any evidences of indebtedness
or other securities convertible into or exchangeable for capital stock of
KnowFat, including rights, options, or warrants to subscribe for, purchase or
otherwise acquire capital stock of KnowFat or Convertible Securities.
 
(b)           KnowFat shall not, without GFVentures’ prior written consent, sell
any Additional Shares for consideration per share of less than $6.50.  The
consideration per share received by KnowFat for the issue of (i) any Additional
Share shall be the amount of cash received by KnowFat per share and (ii)
Convertible Securities shall be the total amount, if any, received by KnowFat as
consideration for the issue of such Convertible Securities, plus the minimum
aggregate amount of additional consideration payable to KnowFat upon the
conversion, exchange, or exercise of such Convertible Securities, divided by the
maximum number of shares issuable upon conversion, exchange or exercise of such
Convertible Securities.  It is understood that, notwithstanding any other
provision hereof, KnowFat does not intend to issue a total number of its Series
C Convertible Preferred Stock that shall result in aggregate net proceeds to
KnowFat in excess of $10,000,000.  KnowFat shall obtain the prior written
consent of GFVentures prior to issuing any shares of its Series C Convertible
Preferred Stock that shall result in aggregate net proceeds to KnowFat in excess
of such amount from the issuance of its Series C Convertible Preferred Stock.
 
(c)           KnowFat hereby grants to GFVentures the right to purchase up to
its Proportionate Percentage (as hereinafter defined) of each future issuance of
capital stock of KnowFat and Convertible Securities in accordance with the terms
of this Section 6.3(c), other than (i) shares of capital stock or Convertible
Securities issued for the acquisition by the Company of not less than 51% of the
voting power of, or in connection with a merger with, another corporation,
limited liability company or other entity, (ii) shares, or options to purchase
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
shares, issued to employees, officers, directors or consultants of KnowFat
pursuant to an option plan, (iii) shares created as a result of a stock split or
(iv) shares issued in the KnowFat IPO.  KnowFat shall, prior to making any such
issuance, give written notice thereof to GFVentures, which notice shall specify
the security or securities KnowFat proposes to issue and the consideration that
KnowFat intends to receive therefor (“Issuance Notice”).  For a period of 30
days following the date of such Issuance Notice, GFVentures shall be entitled,
by written notice to KnowFat, to elect to purchase all or any part of its
Proportionate Percentage of the securities being sold in such issuance.  If an
election pursuant to this Section 6.3(c) shall not be made with respect to such
issuance within such 30 day period, then KnowFat may issue such securities to
investors, but only for a consideration payable in cash not less than, and
otherwise on terms no more favorable to the investors than, that set forth in
the corresponding Issuance Notice and only within 90 days following the end of
such 30 day period.  In the event that any such election is made by GFVentures,
it shall purchase from KnowFat for the consideration and on the terms set forth
in such Issuance Notice, the securities that it shall have elected to
purchase.  For purposes hereof, “Proportionate Percentage” means, as of any
date, the result (expressed as a percentage) obtained by dividing (i) the number
of shares of Common Stock held by GFVentures, by (ii) the number of shares of
Common Stock then issued and outstanding.
 
6.4              Performance of Conditions.  Each Party shall take all
reasonable steps necessary or appropriate, and shall use all commercially
reasonable efforts, to effect as promptly as practicable the satisfaction of the
conditions required to be satisfied in order for it to consummate the
transactions contemplated by this Agreement, including all applicable conditions
set forth in Section 4.
 
Section 7.                          Miscellaneous.
 
7.1.                      No Assignment.  This Agreement and the rights and
duties hereunder shall not be assignable by any Party except upon written
consent of the other Party.  KnowFat may not transfer all or substantially all
of the business, assets or right to receive Net Sales of KnowFat or any of its
affiliates without the prior written consent of GFVentures.


7.2.                      Expenses.  Except as otherwise provided herein, each
Party shall bear its own costs and expenses (including legal and accounting fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.


7.3.                      Agreement binding on Successors.  The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto, their heirs, administrators, successors and permitted assigns.


7.4.                      Waiver, Modification.  The failure of any Party to
exercise in any respect any right provided for herein shall not be deemed a
waiver of any right hereunder.  This Agreement may not be modified or altered
except by written instrument duly executed by all Parties.  If any term, clause
or provision hereof is held invalid or unenforceable by a court of competent
jurisdiction, such invalidity shall not affect the validity or operation of any
other term, clause or provision and such invalid term, clause or provision shall
be deemed to be severed from the Agreement.
 
 
 
12

--------------------------------------------------------------------------------



 
7.5.                      No joint venture.  Nothing contained herein shall
constitute this arrangement to be employment, a joint venture or a partnership.


7.6.                      Governing Law; Arbitration; Equitable Remedies.  This
Agreement and performance hereunder shall be governed by the laws of the State
of New York.  Except as set forth below, each Party hereby agrees to meet and
confer in good faith to resolve any dispute or claim arising out of, or relating
to, this Agreement during the Term (“Dispute”) through informal discussions
between the Parties.  If the Parties are unable to resolve such Dispute through
such discussions, either Party may submit such Dispute to final and binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules are not inconsistent with this
Agreement.  Such arbitration shall be conducted in the county of the principal
office of the non-submitting party.  Any award rendered pursuant to such
arbitrators shall be in writing and final and binding upon the Parties, and
judgment upon any such award may be entered in any court having jurisdiction
thereof.  The fees and expenses of such arbitration shall be borne equally by
the Parties.  Each Party shall pay its own fees and costs relating to any
arbitration proceedings, including, but not limited to, attorneys’
fees.  Notwithstanding the foregoing, with respect to any Dispute requiring
equitable remedies (including, but not limited to, specific performance and
injunctive relief), the Parties shall be entitled to seek such equitable
remedies before a court of competent jurisdiction without first engaging in the
dispute resolution set forth above.  It is hereby acknowledged that a Party
shall not be required to exercise its right to terminate this Agreement in order
to bring a Dispute under this Section 7.6 or to seek equitable remedies before a
court of competent jurisdiction with respect to any act or omission by the other
Party that might be give rise to such termination right.


7.7.                      Notices.  All notices, requests, demands and other
communications called for or contemplated hereunder shall be in writing and
shall be deemed to have been duly given when delivered to the Party to whom
addressed or when sent by facsimile (if promptly confirmed by registered or
certified mail, return receipt requested, prepaid and addressed) to the Parties,
their successors in interest, or their permitted assignees at the following
addresses, or at such other addresses as the Parties may designate by written
notice in the manner aforesaid:
 
If to
KnowFat:                                                                           If
to GFVentures:


KnowFat Franchise Company, Inc.                                        George
Foreman Ventures, LLC
20 Guest Street, Suite
450                                                         100 North
Wilkes-Barre Boulevard, 4th Floor
East Brighton, MA
02135                                                         Wilkes-Barre, PA
18702
Attn: Eric
Spitz                                                                           Attn:  Rick
Huffsmith
Telephone: (617)
787-6000                                                        Telephone:
570.822.6277, ext. 18
Facsimile: (617)
787-6010                                                           Facsimile:
570.820.7014
 
 
 
13

--------------------------------------------------------------------------------



 
with a copy to:


Robinson & Cole
llp                                                                   Riker
Danzig Scherer Hyland & Perretti LLP
695 East Main
Street                                                                   One
Speedwell Avenue
Stamford, CT
06904-2305                                                            Morristown,
New Jersey 07962-1981
Attention:  Richard A. Krantz,
Esq.                                          Attention: Andrew J. Stamelman,
Esq.
Telephone:  (203)
462-7505                                                         Telephone:
973.451.8515
Facsimile:  (860)
462-7599                                                            Facsimile:
973.538.1984
 
7.8.                      Entire Agreement.  Each Party acknowledges that it has
read this Agreement and the License Agreement, understands them, and agrees to
be bound by their terms and further agrees that they are the complete and
exclusive statements of the agreement between the Parties, and supersedes and
merges all prior proposals, understandings and all other agreements, oral and
written, between the Parties relating to the subject matter of this Agreement
and the License Agreement. The remedies herein provided shall be cumulative and
non-exclusive and shall be in addition to any other rights and remedies the
Parties may have at law or in equity.


7.9.           Counterparts; Headings; Construction.  This Agreement may be
executed in any number of counterparts, and each when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.  The Section headings are inserted for convenience only and
are not to be construed as part of this Agreement.  This Agreement shall not be
construed as if prepared by one of the Parties, but rather according to its fair
meaning as a whole, as if both Parties hereto had prepared it.


7.10.                      Payments.  All payments made hereunder shall be made
on the date payment is due in immediately available (same day) funds by wire
transfer or certified check in U.S. dollars to the account indicated in writing
to the payor-party by the payee-party .  Whenever any payment hereunder shall be
stated to be due on or by no later than a day that is not a business day, such
payment shall be made on or by no later than the next succeeding business day.


7.11.                      Section 409A.  If any provision of this Agreement
contravenes any regulations or United States Treasury guidance promulgated under
Section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), or if any tax is imposed under Section 409A of the Code on any payment
to be received by GFVentures hereunder, this Agreement or any provision hereof
may be reformed by GFVentures, subject to the consent of KnowFat (which consent
shall not be unreasonably withheld or delayed), to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.


[signature page to follow]
 
 
 
 
14

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have duly executed this Services Agreement as of
the date set forth above.






KNOWFAT FRANCHISE COMPANY, INC.


By:______________________________________                                                                  
Name:____________________________________
Title:_____________________________________                                                                  




GEORGE FOREMAN VENTURES, LLC


By:______________________________________                                                                  
Name:____________________________________
Title:_____________________________________                                                                  


 
 
 
 

15
 
 
 
 
 
 
 
 
 
 